Citation Nr: 0336667	
Decision Date: 12/30/03    Archive Date: 01/07/04	

DOCKET NO.  91-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1972, to February 1975, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  

In June 1996 the Board entered a decision denying service 
connection for PTSD.  However, in an August 2003 decision the 
Board vacated the June 1996 decision because that decision 
did not consider all evidence and argument submitted by the 
veteran in support of his claim.  This decision replaces the 
June 1996 Board decision.  In the interim, after the June 
1996 decision, the veteran requested that his claim for 
service connection for PTSD be reopened.  In an August 2003 
decision the Board dismissed this claim as moot since the 
claim decided by the now vacated June 1996 BVA decision 
remained pending on appeal.  This decision essentially 
represents the first BVA decision with respect to the 
veteran's claim for service connection for PTSD.  


REMAND

A preliminary review of the record discloses that there is 
additional development that needs to be accomplished prior to 
final appellate review.  In this regard, the RO has denied 
the veteran's claim on the basis that the stressful incidents 
he reports he was exposed to during service, including racial 
conflict while stationed at Camp Lejeune, were not verified.  
The Board notes that when the RO requested verification of 
the incidents reported by the veteran from the United States 
Marine Corps, the RO was provided command chronologies 
submitted by the 3rd Battalion, 8th Marines.  However, the RO 
was also informed that unit diaries, which included monthly 
rosters, were maintained on microfilm in the records branch 
of Headquarters, Marine Corps.  The RO was invited to contact 
the records branch directly and provided an address of that 
organization.  However, it does not appear that the RO 
attempted to further verify the stressful incidents reported 
by the veteran.  For example, basic information such as 
whether the aggressor in one of the incidents, the victim in 
another incident and a witness of the first incident were 
actually members of the veteran's unit have not been 
verified.  As such, further development with respect to this 
matter is necessary. 

In addition, the Board is of the opinion that the veteran 
should be afforded another VA examination after further 
efforts have been made to verify the stressful incidents 
reported by the veteran.  The Board acknowledges that the 
veteran has been diagnosed as having PTSD in some medical 
records, but VA examinations have not been consistent with 
respect to the diagnosis.  For example, a VA examination 
performed in December 1986, diagnosed the veteran has having 
generalized anxiety disorder, while an April 1990 VA 
examination diagnosed the veteran has having post-traumatic 
stress disorder due to racial conflict at Camp Lejeune, North 
Carolina, while in the Marine Corps.  Notably, however, a 
July 1993 VA examination did not diagnose the veteran as 
having PTSD, but rather a dysthymic disorder.  Consequently, 
the Board is of the opinion that the veteran should be 
afforded an additional VA examination to determine the nature 
and etiology of any psychiatric disorder that may be present.  

Lastly, as a further preliminary matter, the Board is 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Unfortunately, the record before the Board does not reflect 
that the veteran has been notified of the provisions of the 
VCAA, and more specifically, that he has been notified of the 
information or evidence necessary to substantiate his claim, 
as well as the evidence the VA would seek to provide and 
which evidence the appellant was to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which the 
evidence the claimant is to provide, is remandable error.  
Given the guidance from the Court, this procedural error must 
be addressed prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessarily.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should request service records 
referred to in the August 1990 letter 
from the United States Marine Corps in 
order to assist the veteran in verifying 
the stressful incidents he reports he was 
exposed to.  Information sought should 
include unit rosters from the 
2nd Platoon, M Company, 3rd Battalion, 
8th Marines, 2nd Marine Division for the 
month in which the veteran reports the 
incidents occurred in order to verify the 
presence of the individuals in the 
veteran's unit.  These time frames appear 
to have been reported by the veteran as 
October or December 1972, April or May 
1973 and November 1973.  (If the RO 
believes it necessary, the veteran should 
be contacted for a more specific dates 
for each incident.)  Any other records, 
such as unit diaries, which might serve 
to assist in corroborating the stressful 
incidents reported by the veteran should 
also be requested.  In particular, an 
attempt should be made to specifically 
verify the presence in the veteran's unit 
of the service comrade who submitted the 
October 1995 statement in support of the 
veteran's claim regarding the assault 
that reportedly occurred during service.  
Information should also be sought as to 
the rate of desertions or absences 
without leave of the 2nd Platoon while 
the veteran was assigned to that unit.  

2.  Following the development requested 
in the first paragraph, the RO should 
prepare a report detailing the nature of 
any stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report 
should then be added to the claims file.  

3.  After completing the development 
requested in the first two paragraphs, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present.  Any and 
all indicated studies, tests and 
evaluations deemed necessary should be 
accomplished, but should include 
psychological testing, including PTSD 
subscales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support a diagnosis of PTSD had been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rational 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]"  38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.  

4.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 


additional evidence and/or argument he desired to have 
considered in connection with his appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



